Order entered December 23, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00671-CR

                    YADER MANZANAREZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-82085-2019

                                   ORDER

      Before the Court is the December 21, 2022 request of court reporter Joie

Rivera for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by January 23, 2023.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE